THE COURT
[BETTS. District Judge] entered' a decree, which, after reciting that the goods having been attached by the marshal, and no defence to the libel of information having been interposed, and the claimants having paid into the registry of the court $18,300.25, as the appraised value of the goods, on filing consents of United States district attorney and proctor for claimants, ordered that the goods be condemned as forfeited to the United States, and that out of the proceeds paid by the claimants into court the clerk pay the taxed costs, and pay the balance of the money to the collector, to be by him distributed according to law. Amount paid to collector $17,962.75.